                          1 COOPER, WHITE & COOPER LLP
                            JILL B. ROWE (SBN 197713)
                          2 PATRICK M. ROSVALL (SBN 217468)
                            SCOTT M. McLEOD (SBN 242035)
                          3 201 California Street, 17th Floor
                            San Francisco, California 94111
                          4 Telephone:     (415) 433-1900
                            Facsimile:     (415) 433-5530
                          5
                            Attorneys for Defendant Comcast Cable
                          6 Management Communications, LLC

                          7

                          8                                    UNITED STATES DISTRICT COURT

                          9                     EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                        10

                        11 SACRAMENTO METROPOLITAN CABLE                             CASE NO. 2:18-CV-00500-WBS-EFB
                           TELEVISION COMMISSION,                                    CASE NO. 2:18-CV-01212-WBS-EFB
                        12
                                      Plaintiff,                                     STIPULATED PROTECTIVE ORDER
                        13
                                vs.                                                  The Hon. William B. Shubb
                        14
                           COMCAST CABLE COMMUNICATIONS                              Trial Date: None Set
                        15 MANAGEMENT, LLC,

                        16                        Defendant.

                        17

                        18                        IT IS HEREBY STIPULATED and agreed by and between the parties, through
                        19 counsel, that, upon the Court’s approval, the terms and conditions of a Stipulated Protective Order

                        20 should be entered as follows:

                        21                 1.     The Stipulated Protective Order entered by the Court (the “Protective Order”) shall
                        22 be applicable to and govern all depositions, documents produced in response to requests for

                        23 production of documents, answers to interrogatories, responses to requests for admissions, and all

                        24 other discovery taken pursuant to the Federal Rules of Civil Procedure, as well as all documents

                        25 produced by either party in response to informal discovery requests, testimony, matters in

                        26 evidence, and computerized records (collectively, “RECORDS”) which the disclosing party

                        27 designates as “CONFIDENTIAL MATERIAL” or "CONFIDENTIAL" pursuant to this

                        28 Stipulation and the Protective Order, directly or indirectly by or on behalf of any party in
   COOPER, WHITE               1259721.1
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                                    STIPULATED PROTECTIVE ORDER
                                                                    CASE NO. 2:18-CV-01212-WBS-EFB
                          1 connection with this action.

                          2                2.   Pursuant to Local Rule 141.1(c)(1), the types of information eligible for protection

                          3 include a party’s trade secret, confidential, competitive, or proprietary information pertaining to

                          4 the party’s business, which the party takes appropriate efforts to keep confidential, or information

                          5 which the party is otherwise required to keep confidential by agreement or law, including the

                          6 following: financial information; research, development, and technical information and

                          7 specifications; and customer information.

                          8                3.   Pursuant to Local Rule 141.1(c)(2), there is a need to protect this type of evidence.

                          9 A party’s trade secret, confidential, competitive, or proprietary information could be abused if its

                        10 use were not limited to this lawsuit. For example, third party competitors could exploit the

                        11 following types of confidential information to their advantage were it made public: (1) a party’s

                        12 financial information; (2) research, development, and technical information and specifications; and

                        13 (3) customer information. In some cases, disclosure of this type of evidence could breach

                        14 confidentiality agreements or violate privacy or consumer protection laws.

                        15                 4.   Pursuant to Local Rule 141.1(c)(3), the parties seek a Protective Order, as opposed

                        16 to entering into a private agreement, because the proposed Order provides mechanisms for the

                        17 resolution of disputes and the handling of designated evidence that involve the Court.

                        18                 5.   In designating RECORDS as “CONFIDENTIAL MATERIAL” a party shall make

                        19 such a designation only for RECORDS which that party in good faith believes contain trade

                        20 secret, confidential, competitive, or proprietary information pertaining to a party’s business, which

                        21 the party takes appropriate efforts to keep confidential, or information which the party is otherwise

                        22 required to keep confidential by agreement or law. CONFIDENTIAL MATERIAL shall be used

                        23 solely for the purpose of conducting this litigation and not for any other purpose.

                        24                 6.   RECORDS designated as CONFIDENTIAL MATERIAL may be disclosed only to

                        25 the following persons:

                        26                      a.     the attorneys working on this action on behalf of any party, including in-

                        27 house attorney

                        28                      b.     any paralegal assistants, stenographic and clerical employees working under
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
                               1259721.1                                           2
SAN FRANCISCO, CA 94111-5002
                                                                   STIPULATED PROTECTIVE ORDER
                          1 the direct supervision of such counsel;

                          2                     c.     any parties to this action who are individuals, and the employees, directors

                          3 or officers of parties to this action who are corporations, limited liability companies, partnerships,

                          4 or joint powers authorities, to the extent necessary to further the interest of the parties in this

                          5 litigation;

                          6                     d.     any person not employed by a party who is expressly retained or sought to

                          7 be retained by any attorney described in paragraph 6(a) to assist in preparation of this action for

                          8 trial, with disclosure only to the extent necessary to perform such work;

                          9                     e.     any witnesses who appear for deposition or trial in this matter, and their

                        10 counsel of record, during the course of their testimony, upon the witness being advised of the need

                        11 and agreeing to keep the RECORDS confidential; and

                        12                      f.     the Court.

                        13                 7.   The persons described in paragraphs 6(d) shall have access to the

                        14 CONFIDENTIAL MATERIAL once they have been made aware of the provisions of the

                        15 Protective Order and have manifested their assent to be bound thereby by signing a copy of the

                        16 annexed “ACKNOWLEDGMENT.” Upon request, a list shall be prepared by counsel for the

                        17 parties hereto of the names of all such persons to whom CONFIDENTIAL MATERIAL is

                        18 disclosed, or to whom the information contained therein is disclosed, and such list shall be

                        19 available for inspection by the Court and opposing counsel. The other persons described in

                        20 paragraphs 6 shall have access to the CONFIDENTIAL MATERIAL pursuant to the terms of the

                        21 Protective Order without signing a copy of the annexed “ACKNOWLEDGEMENT.” The persons

                        22 receiving CONFIDENTIAL MATERIAL are enjoined from disclosing it to any other person,

                        23 except in conformance with the Protective Order. This Stipulation will not require the disclosure

                        24 of experts other than by Local Rule, Federal Rule of Civil Procedure, and/or Court Order.

                        25                 8.   Each individual who receives any CONFIDENTIAL MATERIAL hereby agrees to

                        26 subject himself/herself to the jurisdiction of this Court for the purpose of any proceedings relating

                        27 to the performance under, compliance with or violation of the Protective Order.

                        28                 9.   The recipient of any CONFIDENTIAL MATERIAL that is provided under the
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
                               1259721.1                                          3
SAN FRANCISCO, CA 94111-5002
                                                                    STIPULATED PROTECTIVE ORDER
                          1 Protective Order shall maintain such RECORDS in a secure and safe area and shall exercise the

                          2 same standard of due and proper care with respect to the storage, custody, use and/or

                          3 dissemination of such RECORDS as is exercised by the recipient with respect to its own

                          4 proprietary information.

                          5                10.   Parties shall designate CONFIDENTIAL MATERIAL as follows:

                          6                      a.     In the case of RECORDS produced pursuant to Rules 26 and 34 of the

                          7 Federal Rules of Civil Procedure, interrogatory answers, responses to requests for admissions, and

                          8 the information contained therein, designation shall be made by placing the following legend on

                          9 any such RECORD prior to production: “CONFIDENTIAL" or "CONFIDENTIAL MATERIAL."

                        10 In the event that a party was unable to stamp or otherwise designate a RECORD as

                        11 CONFIDENTIAL MATERIAL or CONFIDENTIAL at the time of its production, that party may,

                        12 within twenty-one (21) days of becoming able to designate such RECORD, so stamp or otherwise

                        13 designate the RECORD. In the event that a party inadvertently fails to stamp or otherwise

                        14 designate a RECORD as CONFIDENTIAL MATERIAL or CONFIDENTIAL at the time of its

                        15 production, that party may, after discovery of such error, so stamp or otherwise designate the

                        16 RECORD.

                        17                       b.     In the case of depositions, designation of the portion of the transcript

                        18 (including exhibits) which contains CONFIDENTIAL MATERIAL shall be made by a statement

                        19 to such effect on the record in the course of the deposition or, upon review of such transcript by

                        20 counsel for the party to whose CONFIDENTIAL MATERIAL the deponent has had access, said

                        21 counsel shall designate within twenty-one (21) days after counsel’s receipt of the transcript.

                        22                       c.     Portions or the entirety of transcripts of depositions involving

                        23 CONFIDENTIAL INFORMATION will not be filed with the Court unless it is necessary to do so

                        24 for purposes of trial, motions for summary judgment, or other matters, and when filed, the parties

                        25 shall comply with paragraph 12 below.

                        26                 11.   A party shall not be obligated to challenge the propriety of a CONFIDENTIAL

                        27 MATERIAL designation at the time made, and failure to do so shall not preclude a subsequent

                        28 challenge thereto. In the event that any party to this litigation disagrees at any stage of these
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
                               1259721.1                                            4
SAN FRANCISCO, CA 94111-5002
                                                                   STIPULATED PROTECTIVE ORDER
                          1 proceedings with such designation, such party shall provide to the producing party written notice

                          2 of its disagreement with the designation. The parties shall first try to dispose of such dispute in

                          3 good faith on an informal basis. If the dispute cannot be resolved, the party challenging the

                          4 designation may request appropriate relief from the Court.

                          5                12.   In the event that any CONFIDENTIAL MATERIAL is to be used in any court

                          6 proceedings in connection with this litigation, the parties shall request an Order from the Court

                          7 seeking to seal the documents pursuant to Local Rule 141. If any CONFIDENTIAL MATERIAL

                          8 is used in any court proceedings in connection with this litigation it shall not lose its

                          9 CONFIDENTIAL MATERIAL status through such use, and the parties shall take all steps

                        10 reasonably required to protect its confidentiality during such use.

                        11                 13.   Nothing in the Protective Order shall preclude any party to the lawsuit, their

                        12 attorneys or any other person from disclosing or using, in any manner or for any purpose, any

                        13 RECORDS not obtained in this lawsuit, if such RECORDS are lawfully obtained outside the

                        14 litigation, even though the same RECORDS may have been produced in discovery in this lawsuit

                        15 and designated as CONFIDENTIAL MATERIAL.

                        16                 14.   Nothing in the Protective Order shall preclude any party to the lawsuit or their

                        17 attorneys (a) from showing RECORDS designated as CONFIDENTIAL MATERIAL to an

                        18 individual who either prepared or reviewed the RECORDS prior to the filing of this action, or (b)

                        19 from disclosing or using, in any manner or for any purpose, RECORDS from the party’s own files

                        20 which the party itself has designated as CONFIDENTIAL MATERIAL.

                        21                 15.   Within sixty (60) days of the termination of litigation between the parties, all

                        22 CONFIDENTIAL MATERIAL, and all copies thereof, except such copies which have been filed

                        23 with the Court, utilized in accordance with the Protective Order, or which are and will continue to

                        24 be maintained in a secure place pursuant to the continuing obligations of the Protective Order,

                        25 shall be returned to the party which produced it or shall be destroyed.

                        26                 16.   Except as specifically provided herein, the terms, conditions and limitations of the

                        27 Protective Order shall survive the termination of this action at the option of the designating party.

                        28                 17.   The Protective Order is without prejudice to the right of any party to seek relief
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
                               1259721.1                                            5
SAN FRANCISCO, CA 94111-5002
                                                                    STIPULATED PROTECTIVE ORDER
                          1 from the Court, upon good cause shown, from any of the provisions contained in paragraphs 1

                          2 through 16, inclusive hereof.

                          3 DATED: June ___, 2019                    COOPER, WHITE & COOPER LLP

                          4

                          5                                                 signature on original
                                                                     By:
                          6                                                Jill B. Rowe
                                                                           Attorneys for Defendant Comcast Cable
                          7                                                Management Communications, LLC
                          8
                               DATED: June __, 2019                  BEST BEST & KRIEGER LLP
                          9

                        10

                        11                                           By:   signature on original
                                                                           Mark R. Velasquez
                        12
                                                                           Attorneys for Plaintiff Sacramento Metropolitan
                        13                                                 Cable Television Commision

                        14                                              ORDER
                        15 IT IS SO ORDERED.

                        16 DATED: June 11, 2019

                        17

                        18
                                                                        Hon. Edmund F. Brennan
                        19                                              U.S. Magistrate Judge
                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
                               1259721.1                                    6
SAN FRANCISCO, CA 94111-5002
                                                             STIPULATED PROTECTIVE ORDER
                          1                                          ACKNOWLEDGEMENT

                          2                The undersigned hereby acknowledges that he/she has read the Protective Order which was

                          3 entered by the Court on ________________, 2019, in the matters Sacramento Metropolitan Cable

                          4 Television Commission v. Comcast Cable Communications Management, LLC, 2:18- cv-500 WBS

                          5 EFB and Sacramento Metropolitan Cable Television Commission v. Comcast Cable

                          6 Communications Management, LLC, 2:18- cv-1212 WBS EFB, that he/she is one of the persons

                          7 contemplated in the Protective Order as authorized to receive disclosure of RECORDS designated

                          8 CONFIDENTIAL MATERIAL by any of the parties or by third parties, and that he/she fully

                          9 understand and agrees to abide by the obligations and conditions of the Protective Order. The

                        10 undersigned further consents to be subject to the jurisdiction of the United States District Court for

                        11 the Eastern District of California for purposes of any proceedings relating to performance under,

                        12 compliance with or violation of the above-described Order.

                        13

                        14                                                                  ______________________________

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
                               1259721.1                                           7
SAN FRANCISCO, CA 94111-5002
                                                                   STIPULATED PROTECTIVE ORDER
